Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. 
First, paragraph [0038] of the pending application provide definitions of other materials not resistive memory material because resistive memory material is specifically defined in paragraph [0046]. Further, as discussed during the interview, paragraph [0052] of the pending application disclose that the resistive memory layer can be a conductive layer if it is in low resistance state or the resistive memory layer can be a dielectric layer if it is in high resistance state. The claim requires the resistive memory layer is conductive layer, means the resistive memory layer must be in low resistance state at all time. If that the case, the resistive memory layer is not a resistive memory layer because paragraph [0046] defines "a "resistive memory material" or a "reversibly resistance-switching material" is a material of which the resistivity can be altered." 
Second, Sharangpani et al. discloses in paragraph [0096], the material of layer 44 comprises aluminum oxide and transition metal oxide which are known resistive materials as evidenced in paragraph [0011]-[0012] of Wu et al. Titanium oxide is a known transition metal oxide. Suzuki et al. discloses the resistive memory material layer comprises titanium oxide. Sharangpani et al. discloses in paragraph [0101], [0132] titanium oxide having a formula of TiO2-[Symbol font/0x64], in which [Symbol font/0x64] is in a range from 0 to 0.3. Therefore it would have been obvious to select titanium oxide having a formula of TiO2-[Symbol font/0x64], in which [Symbol font/0x64] is in a range from 0 to 0.3 based on its suitability for use as the transition metal oxide/Titanium oxide in the device of Sharangpani et al. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Third, the pending application discloses and claims that the resistive memory material layers comprise oxygen-deficient titanium oxide having the formula of TiO2-[Symbol font/0x64], in which [Symbol font/0x64] is in a range from 0 to 0.3. As stated above, the combination of Sharangpani et al. and Suzuki et al. also suggests the resistive memory material layers comprise oxygen-deficient titanium oxide having the formula of TiO2-[Symbol font/0x64], in which [Symbol font/0x64] is in a range from 0 to 0.3. Therefore, the combination of Sharangpani et al. and Suzuki et al. discloses the claimed resistive memory material layer whether or not Sharangpani et al. and Suzuki et al. describes their resistive memory material layer as “electrical conductive material.”
Overall, Applicant’s arguments are not persuasive. The claims stand rejected. 
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822